                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY



AZZA ELAKHRASS,
                                           Plaintiff,
                                                                    Civ. No. 17-923 (1KM)
                                V.

                                                                          OPINION
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                                           Defendant.




KEVIN MCNULTY, U.S.D.J.:

        Ms. Azza Elakhrass brings this action pursuant to 45 U.S.C.             § 405(g) to
review a final decision of the Commissioner of Social Security (“Commissioner”)
denying her claims to Disability Insurance Benefits (“DIE”) under Title II of the
Social Security Act, 42 U.S.C.            § 401-34. For the reasons set forth below, the
decision of the Administrative Law Judge (“AlA”) is affirmed.
   I.      BACKGROUND’
        Ms. Elakhrass seeks to reverse a decision that she did not meet the
Social Security Act’s definition of disability. Ms. Elakhrass originally applied for
DIB on March 1, 2013. The claim was denied initially on August 28, 2013, and
upon reconsideration on December, 2, 2013. (R. 17).
        A hearing was held before an AlA on March 28, 2013. Both the claimant
and a vocational expert (“yE”) testified. (Transcript at R. 27—65). On August 12,
2015, the AlA rendered a decision denying benefits. (R. 14—26) On December 7,

        Citations to the record are abbreviated as follows:
             =   Administrative Record (DE 6)
        “P1. Br.”   =   Brief in Support of Plaintiff Elakhrass (DE 14)
        “SSA Br.”       =   Administration’s responding brief (DE 16)

                                                        1
2016, the Appeals Council denied Ms. Elakhrass’s request for review of the
ALT’s decision, rendering it the final decision of the Commissioner. (R. 1)
         Ms. Elakhrass appealed to this Court, asserting that the ALl erred in
finding that she was not disabled from an onset date of January 1, 2011,
through March 31, 2013, the date last insured. Although initially assigned to a
Magistrate Judge, the case was informally transferred back to me for decision
on November 2, 2018, and formally transferred on November 8, 2018. (DE 18).
   II.      DISCUSSION

         To qualify for DIB (or Supplemental Security Income), a claimant must
meet income and resource limitations and show that she is unable to engage in
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted
(or can be expected to last) for a continuous period of not less than twelve
months. 42 U.S.C.     § 423(d)(l)(A), 1382, 1382c(a)(3)(A),(B); 20 C.F.R. §
416.905(a); see RUg v. Comm’r Soc Sec., 570 F. App’x 262, 264 (3d Cir. 2014);
Diaz v. Comm’r of Soc. Sea, 577 F.3d 500, 503 (3d Cir. 2009).

               A. The Five-Step Process and This Court’s Standard of Review

         Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.     § 404.1520, 4 16.920.
This Court’s review necessarily incorporates a determination of whether the
ALT properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:

         Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
         Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.      § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.



                                              2
        Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis.) If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   § 404.1520(d), 4 16.920(d).
        Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.     § 404.1520(e)—W, 416.920(e)—(fl. If not, move to step five.
        Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.          § 404.1520(g), 4 16.920(g);   see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.

        As to all legal issues, this Court conducts a plenary review. See
Schaudeck u. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the AW’s findings, as long as they are
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.    § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak v. Coluin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).

         [I]n evaluating whether substantial evidence supports the AW’s
         findings...  leniency should be shown in establishing the claimant’s
         disability, and    the Secretary’s responsibility to rebut it should
                          ...




                                                3
       be strictly construed. Due regard for the beneficent purposes of the
       legislation requires that a more tolerant standard be used in this
       administrative proceeding than is applicable in a typical suit in a
       court of record where the adversary system prevails.

Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the AU’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.   § 4O5(gfl; Zimsak, 777 F.3d at 610-11 (“[W]e are
mindful that we must not substitute our own judgment for that of the fact
finder.”).

       This Court may, under 42 U.S.C.    § 405(g), affirm, modify, or reverse the
Commissioner’s decision, or it may remand the matter to the Commissioner for
a rehearing. Podedwoniy v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v.
Comm’r of Soc. Sea, 235 F. App’x 853, 865-66 (3d Cir. 2007).

       Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 22 1-22. Remand is also proper
if the AU’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett u. Comm’rof Soc.
Sec., 220 F.Sd 112, 119-20 (3d Cir. 2000). It is also proper to remand where
the AU’s findings are not the product of a complete review which “explicitly
weigh[s all relevant, probative and available evidence” in the record. Adorno a
Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted).

             B. The AU’s Decision
       AU Douglass Alvarado followed the five-step process in determining that
Ms. Elakhrass was not disabled from January 1, 2011 through March 31, 2013
(the date last insured). His findings may be summarized as follows:
       Step One: At step one, Judge Alvarado determined that Ms. Elakhrass
had not engaged in substantial gainful activity since June 23, 2009, the
amended onset date. (R. 19).



                                             4
      Step Two: At step two, the ALl determined that Ms. Elakhrass had the
following severe impairments: degenerative disc disease; osteoarthritis of the
knees. (R. 19).
      Step Three: At step three, the AU found that Ms. Elakhrass did not
have an impairment or combination of impairments that meets or medically
equals the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt.
P., app. 1. The AU made particular reference to Listings 1.022 and 1.04,




2       1.02 Major dysfunction of a joint(s) (due to any cause): Characterized by
gross anatomical deformity (e.g., subluxation, contracture, bony or fibrous ankylosis,
instability) and chronic joint pain and stiffness with signs of limitation of motion or
other abnormal motion of the affected joint(s), and findings on appropriate medically
acceptable imaging of joint space narrowing, bony destruction, or ankylosis of the
affected joint(s). With:
       A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee, or
ankle), resulting in inability to ambulate effectively, as defined in 1.0032b;
       OR
      B. Involvement of one major peripheral joint in each upper extremity (i.e.,
shoulder, elbow, or wrist-hand), resulting in inability to perform fine and gross
movements effectively, as defined in 1.OOB2c.
3      1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
arachnoiditis. spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis,
vertebral fracture), resulting in compromise of a nerve root (including the cauda
equina) or the spinal cord. With:
A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
involvement of the lower back, positive straight-leg raising test (sitting and supine);

       OR
       B. Spinal arachnoiditis, confirmed by an operative note or pathology’ report of
tissue biopsy, or by appropriate medically acceptable imaging, manifested by severe
burning or painful dysesthesia. resulting in the need for changes in position or
posture more than once every 2 hours;
       OR
       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
findings on appropriate medically acceptable imaging, manifested by chronic
nonradicular pain and weakness, and resulting in inability to ambulate effectively, as
defined in 1.OOB2b.

                                                 S
finding that the claimant could use her upper and lower extremities effectively
and did not have sensory or motor loss. (R. 19—20).
      Step Four: At step four, the AU   considered “the entire record,” and
found that the claimant “the residual functional capacity [“RFC”l to perform
less than a full range of sedentary work as defined in 20 CFR 404.1567(a). She
was able to lift and carry up to 10 pounds occasionally and less than 10
pounds frequently; able to stand and or walk up to two hours and to sit at least
six hours out of an eight-hour workday. She was able to frequently use foot
controls, frequently handle, finger and feel, could never climb ladders, ropes or
operate a motor vehicle. She was able to frequently rotate her neck.” (R. 20)
      The AU found that Ms. Elakhrass’s “medically determinable
impairments could reasonably be expected to cause the alleged symptoms;
however, the claimant’s statements concerning the intensity, persistence and
limiting effects of these symptoms are not entirely credible for the reasons
explained in this decision.” (R. 21)
      The AU determined that Ms. Elakhrass was “capable of performing past
relevant work as a controller and manager of a title company. This work did not
require the performance of work-related activities precluded by the claimant’s
residual functional capacity (20 CFR 404.1565).” (R. 22)
      Therefore, Judge Alvarado did not proceed to step 5, but found that Ms.
Elakhrass was “not disabled” under the Social Security Act. (R. 23).
             C. Analysis of Ms. Elakhrass’s Appeal
      As noted above, the inquiry ends at step 4 if, as here, the AU finds that
a claimant is capable of performing past relevant work, either as generally
performed in the national economy or as historically performed by her. Ms.
Elakhrass challenges the AU’s decision on two grounds. First, she says, her
work as “controlle?’ of a shipping company is irrelevant because she held that
position too long ago. Second, she says, her more recent position as “manage?’
of a title company is beyond her RFC, primarily because she cannot rotate her
neck or perform the necessary hand manipulations of the job.
      SSR governs the “past relevant work” determination:
                                           6
            Social Security Regulation (“S.S.R.”) 82—62 sets forth the
      evidence that an AU should consider in making this determination
      [regarding past relevant work]:

         The claimant is the primary source for vocational
         documentation, and statements by the claimant regarding
         past work are generally sufficient for determining the skill
         level, exerbonal demands and nonexertional demands of
         such work. Determination of the claimant’s ability to do [past
         relevant work] requires a careful appraisal of (1) the
         individual’s statements as to which past work requirements
         can no longer be met and the reason(s) for his or her
         inability to meet those requirements; (2) medical evidence
         establishing how the impairment limits ability to meet the
         physical and mental requirements of the work; and (3) in
         some cases, supplementary or corroborative information
         from other sources such as employers, the Dictionary of
         Occupational Titles, etc., on the requirements of the work as
         generally performed in the economy.

Garthay v. Comm Of Soc. Sec., 336 F. App’x 152, 158 (3d Cir. 2009)
             Evaluating this evidence, the AU should determine whether
      “the claimant retains the capacity to perform the particular
      functional demands and job duties peculiar to an individual job as
      he or she actually performed it” or whether “the claimant retains
      the capacity to perform the functional demands and job duties of
      the job as ordinarily required by employers throughout the
      national economy.” S.S.R. 82—6 1. In the latter inquiry, the AU
      may rely on job descriptions found in the Dictionary of
      Occupational Titles (“DOT”). Id. “LI]f the claimant cannot perform
      the excessive functional demands and/or job duties actually
      required in the former job but can perform the functional demands
      and job duties as generally required by employers throughout the
      economy, the claimant should be found to be ‘not disabled.’” Id.

Carlbay, 336 F. App’x at 158.
      I note at the outset that some of the evidence offered by the claimant
pertains to her medical condition after the date last insured (March 31, 2013).
The AU’s decision demonstrates that he had firmly in mind that the disability
must be measured as of the period January 1, 2011 through March 31, 2013,


                                           7
The evidence dating from after March 31, 2013 was considered by the AW, and
I consider it, insofar as it bears on the existence of a disability in the relevant
period.
                     1.     Controller
      Ms. Elakhrass was employed as a controller from 1983 to 1997. “Past
relevant work,” however, is defined to exclude employment that occurred more
than fifteen years prior to the earlier of two relevant dates:
      We consider that your work experience applies when it was done
      within the last 15 years, lasted long enough for you to learn to do
      it, and was substantial gainful activity. We do not usually consider
      that work you did 15 years or more before the time we are deciding
      whether you are disabled (or when the disability insured status
      requirement was last met, if earlier) applies.

20 C.F.R. 404.1565(a).
      Here, the earlier measuring date is the date last insured, March 31,
2013. Ms. Elakhrass left the controller position more than 15 years prior to
that date, so it would not “usually” be considered under the regulation. The
Administration concedes the point. (SSA Br. 9)
      Any error, however, was obviously harmless. The AlJ found that Ms.
Elakhrass was capable of performing past relevant work “as a controller and
manager of a title company.” (R. 22; emphasis added) The AW’s finding as to
the controller position, then, was at worst superfluous. The AW’s finding must
be sustained if, as to the more recent manager position, it was supported by
substantial evidence. For the reasons expressed in the following section, it was.
                          2. Manager of title company
       Ms. Elakhrass worked as a manager for the Urban Title Company from
2006 to 2007. (R. 39) Because she held that position within the 15-year period
prescribed by the regulations, see supra, it constitutes past relevant work.
Thus the ALl was required to determine if she would have been capable of
performing the duties of that position prior to her date last insured of March
31, 2013. See 20 C.F.R.     §   404.131; Matullo v. Bowen, 926 F.2d 240 (3d Cir.
1990) (stating that claimant must establish disability prior to the expiration of

                                               8
her insured status). Ms. Elakhrass argues that “Islubstantial evidence fails to
support the ALT’s conclusion that Ms. Elakhrass retained the ability to
frequently turn her neck or to frequently use her upper extremities to perform
the significant reaching, handling, and fingering of the manager job.” (P1. Br.
13—14)
      The ALT duly noted Ms. Elakhrass’s complaints and symptoms. He
properly followed the prescribed procedures in considering them.4 As he was
entitled to do, the AL] concluded that although the impairments were real, and
could be expected to produce pain and other symptoms, the claimed intensity
of such symptoms was not credible in the context of the medical evidence.
Having determined the severity of such symptoms, he measured the claimant’s
RFC against the physical and mental demands of the past relevant work,
relying in part on the testimony of a vocational expert (yE). The ALT properly
considered and weighed the evidence and concluded that the claimant had the
RFC for a range of sedentary work, encompassed by her prior position as
manager, with the ability to frequently rotate her neck and frequently handle,
finger, and feel (R. 20).
      The AL] explicitly cited Dr. Summer’s records of treatment dating from
2013. He noted that Ms. Elakhrass complained of neck and arm pain, with
numbness and tingling of the upper extremities, and that x-rays suggested
degenerative disc disease. (R. 21). Examination revealed tenderness of the
cervical muscles, deceased sensation in the C-CS dermatomes, full strength,
and decreased range of motion. An MRI showed evidence of disc herniation at
C4-5 with mild compression of the spinal cord. (R. 21).


4      First, the AL] is to determine whether there is a medical impairment that could
reasonably be expected to produce the alleged symptoms. 20 C.F.R. § 404.1529(b).
Second, the ALT must evaluate the intensity, persistence, and limiting effects of
Plaintiffs symptoms to determine the extent they limit Plaintiffs ability to do basic
work activities. 20 C.F.R. § 404.1529(c)(2). “Objective medical evidence  ...  is a useful
indicator to assist us in making reasonable conclusions about the intensity and
persistence of your symptoms       20 C.F.R. § 404. 1529(c)(2). Other relevant
information includes what may precipitate or aggravate the symptoms, medications
and treatments, and daily living activities. 20 C.F.R. § 404. 1529(c)(3).

                                                9
      The ALl explained, however, that the claimant reported some relief as a
result of conservative treatment. The claimant reported moderate pain relief
with cervical radiofrequency ablation in December 2013. (R. 21, 214) In
December 2013, after the last insured date, she reported being pleased with
her progress (R. 214). There was no evidence that more aggressive treatment,
such as surgery, was recommended or considered. (R. 2 1—22).
      At the administrative hearing in August 2015—more than two years after
her date last insured—Ms. Elakhrass was claiming her pain was worse than
ever, but the ALl observed that she had no difficulty rotating her neck to look
at her attorney or the ALl (R. 22, 55).
      Certain evidence regarding knee symptoms dated from well after the
insured date, but was nevertheless considered. (R. 21) After injections and
other more conservative treatments in 2014, Ms. Elakhrass underwent knee
replacement surgery in August—September 2014. In April 2015 she returned
from a trip abroad and reported having done a lot of walking. In June 2015 she
reported tightness but no knee pain. She did report neck and back pain, but no
severe symptoms were noted. (R. 21)
      On July 28, 2015, Dr. El-Dakka found the claimant permanently, totally
disabled because she was hardly able to walk. Although he was a treating
physician, the ALl discounted his testimony because it dated from two years
after the date last insured; it was inconsistent with all other medical evidence;
and it did not reflect any familiarity with the SSA’s definition of disability. (R.
21)
      State Agency medical reviewers Dr. Freman and Dr. Yeager found that
the record did not establish disability prior to the date last insured. The ALl
partially discounted Dr. Freman’s opinion because he was opining outside of
his specialty; he gave weight to Dr. Yeager’s opinion because he was opining
within his practice specialty, based on a full review of the medical evidence. (R.
21)
      The ALl noted Ms. Elakhrass’s complaints of pain and other symptoms,
including inability to use a keyboard for more than 15 minutes because of left
                                             10
hand numbness that radiated from her neck. He noted that he found no
supporting objective medical evidence from before the date last insured (R. 22).
Plaintiff contends that the ALl’s finding was incorrect because Dr. Summer’s
March 25, 2013 progress notes documented her complaints of worsening neck
pain, numbness and tingling, and decreased grip strength (R. 200; P1. Br. 13).
Mr. Summer’s examination findings revealed normal motor functioning in the
upper extremities, no deficits noted in any dermatomes tested, and full (5/5)
strength (R. 201). Similarly, notwithstanding Plaintiffs claimed inability to
rotate her neck, she demonstrated only slightly diminished cervical range of
motion with left rotation at 60/80 and right rotation at 65/80 (R. 201).
       The ALl found other reasons to believe that her reports to Dr. Summer
were exaggerated. She told Dr. Summer that she could not walk more than two
blocks or stand more than 30 minutes, and needed to lie down much of the day
because of knee pain. These complaints, the ALl found, were not consistent
with the medical evidence. (R. 22) She received conservative treatment in 2010,
and reported improvement; in April 2013 she was noted to walk normally; in
December 2013 she told her doctor she was leaving for Egypt (a lengthy flight).
(R. 214) In April 2014 she reported having returned from Egypt and Europe,
where she did a lot of walking, but noticed swelling of the knee. She
undenvent knee replacement in August—September 2014 (outside the relevant
period), but medical treatment from 2010—14 was conservative. For these
reasons, the AL.) was not persuaded by this evidence of disability. (R. 22) He
noted the lack of objective medical testing results to support the alleged
limitations in neck rotation and use of her hands prior to her date last insured.
(R. 22).
       For these reasons, substantial evidence supports the ALl’s finding that
Plaintiffs cervical spine impairments did not preclude her ability to frequently
rotate her neck or frequently handle, finger, and feel during the relevant period
of her claim prior to her date last insured.
       Ultimately, “[tjhe credibility determinations of an administrative judge
are virtually unreviewable on appeal.” I-layman v. Coluin, 606 F. App’x 678, 681
                                               11
(3d Cir. 2015) (citing Theber u. Dep’t of the Army, 287 F.3d 1358, 1364 (Fed.
Cir. 2002)). Credibility determinations are entitled to “great deference.”
Horodenski v. Comm’rof Soc. Sec., 215 F. App’x 183, 188-89 (3d Cir. 2007)
(citing Atlantic Limousine, Inc. u. NLRB, 243 F.3d 711, 718 (3d Cir. 2001)). What
is required overall is that the ALl give the claimant’s testimony “serious
consideration,” state his reasons for accepting or discounting it, and make
“specific findings.” Rowan a Bamhart, 67 F. App’x 725, 729 (3d Cir. 2003).
Where, as here, this has been done, a reviewing court will defer to the ALT’s
credibility determination.
      The ALT appropriately weighed the evidence, giving some credence to
subjective complaints, discounting certain complaints in light of the objective
medical evidence, and giving his reasons for doing so. In that manner, the ALT
arrived at a balanced assessment of the claimant’s RFC and found that she
could perform her past sedentary work as a manager. Because that assessment
was supported by substantial evidence of record, it must be upheld.


                                  CONCLUSION
      The ALT’s decision is affirmed. An appropriate order accompanies this
opinion.
Dated: November 13, 2018



                                                                         (r
                                                        :N MCNULTY
                                                   United States District Ju




                                            12
